387 Mich. 632 (1972)
198 N.W.2d 289
STATE BAR OF MICHIGAN
v.
MURPHY
No. 8 June Term 1972, Docket No. 53,775.
Supreme Court of Michigan.
Decided June 20, 1972.
*633 Louis Rosenzweig, for the State Bar of Michigan.
Charles Burke, for defendant on appeal.
T.G. KAVANAGH, J.
In January 1968, a request for investigation was filed with the State Bar of Michigan against respondent. In September, 1970, a hearing was held before Hearing Panel #7. The Panel concluded that the charges against respondent were substantially true, and ordered respondent suspended for six months from the practice of law. On appeal to the State Bar Grievance Board, it was found that a certain trial transcript relating to the incident in question had not been available at the hearing, so the matter was remanded to Hearing Panel #7 in order to allow respondent to use it.
In April, 1971, a second hearing was held before Panel #7. The complaining witness did not respond to a subpoena served on him by the Hearing Panel. At the conclusion of the hearing, the Panel reaffirmed their original findings of fact and reinstated their order of suspension. On appeal to the State Bar Grievance Board, the findings and order were affirmed. This appeal is taken from that decision.
We find that the hearing at which the respondent was unable to cross-examine the complaining witness lacked fundamental fairness. While it is true that respondent examined the complaining witness *634 at the first hearing, he did not have the benefit of the trial transcript at that time.
Usually in this circumstance we remand the matter to the Hearing Panel for further proceedings. However, since the order of suspension was for six months, and respondent now has been suspended for over seven months, we are satisfied that it would serve no good purpose to do so.
Reversed and dismissed, no costs.
T.M. KAVANAGH, C.J., and BLACK, ADAMS, T.E. BRENNAN, SWAINSON, and WILLIAMS, JJ., concurred with T.G. KAVANAGH, J.